--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
Langer, Inc., a Delaware corporation


with the Purchasers Listed on


Exhibit A Hereto










Convertible Subordinated Note Purchase Agreement












Dated as of December 7, 2006
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS




Page


I.
AUTHORIZATION OF NOTES
1
     
II.
SALE AND PURCHASE OF NOTES
1
     
III.
CLOSING
1
3.1
Closing
1
3.2
Deliveries
1
     
IV.
REPRESENTATIONS AND WARRANTIES BY THE COMPANY
2
4.1
Organization and Existence, Authority, etc
2
4.2
Litigation
2
4.3
Charter Documents
2
4.4
Authorized and Outstanding Capital Stock
2
4.5
Broker's and Finder's Fees
2
4.6
Commission Filings and Financial Statements
2
4.7
Tax Returns and Payments
3
4.8
Indebtedness
3
4.9
Title to Properties
3
4.10
Compliance with Other Instruments, Etc
4
4.11
Governmental Consent
4
4.12
Use of Proceeds
4
4.13
Solvency
4
4.14
Disclosure
4
     
V.
SUBORDINATION
4
5.1
Agreement to Be Bound
4
5.2
Priority of Senior Indebtedness
5
5.3
Acceleration of Notes; Insolvency
5
5.4
Subrogation, Etc
6
5.5
Enforcement
6
5.6
Obligations Unimpaired
7
5.7
Definition of Senior Indebtedness
7
5.8
Amendment
7
     
VI.
REPRESENTATIONS OF THE PURCHASERS
7
6.1
Resale Restrictions.
7
6.2
Accreditor Investor
8
6.3
Review of Information.
8
6.4
Due Authority
9
VII.
CERTAIN CONSIDERATIONS
9
   
VIII.
CONDITIONS TO OBLIGATIONS
9
8.1
Accuracy of Representations and Warranties
9
8.2
Performance; No Default
9
8.3
Officers' Certificate
9
8.4
Proceedings
9
8.5
Legal Investment
10
8.6
No Litigation
10






--------------------------------------------------------------------------------


 
Page

     
8.7
Sales to Other Purchasers
10
8.8
Purchase Permitted by Applicable Laws
10
8.9
Compliance with Securities Laws
10
     
IX.
AFFIRMATIVE COVENANTS.
10
9.1
Financial Information
10
9.2
Office for Payment, Exchange and Registration
11
9.3
Notices
11
9.4
Corporate Existence, Etc
11
9.5
Payment of Taxes
11
9.6
Maintenance of Properties; Insurance
11
9.7
Compliance with Laws
11
     
X.
NEGATIVE COVENANTS.
12
10.1
Transactions with Affiliates
12
10.2
Restricted Indebtedness
12
10.3
Guaranties by Subsidiaries
12
     
XI.
DEFAULTS.
12
     
XII.
CONVERSION.
14
12.1
Conversion
14
12.2
Delivery of Stock Certificates; Time Conversion Effective; No Adjustment for
Interest or Dividends
14
12.3
Notice to Holders of Election
15
12.4
Adjustment of Conversion Price
15
12.5
Company's Consolidation or Merger
17
12.6
Reserve of Sufficient Shares
18
12.7
Taxes on Conversion
18
12.8
Cancellation of Converted Notes
18
12.9
Notice to Holders of Notes
18
     
XIII.
CALL OF NOTES BY THE COMPANY
19
13.1
Optional Conversion or Redemption Upon Call by the Company
19
13.2
Notice of Call
20
13.3
Partial Call
20
13.4
Surrender of Notes Upon Call
20
     
XIV.
REGISTRATION RIGHTS; RESTRICTIONS ON TRANSFER
20
14.1
Notification of Proposed Sale
20
14.2
Obligation to Register
22
14.3
"Piggyback" and Demand Registration Rights
22
14.4
Terms and Conditions of Registration
23
14.5
Indemnification
26
14.6
Contribution
27
14.7
Survival
28
     
XV.
REPLACEMENT OF NOTES
28
     
XVI.
AMENDMENT AND WAIVER
28
     
XVII.
HOME OFFICE PAYMENT
28
     
XVIII.
NOTICES
29
     
XIX.
ENTIRE AGREEMENT
29
     
XX.
SUCCESSORS AND ASSIGNS
29






--------------------------------------------------------------------------------


 
Page

     
XXI.
HEADINGS
29
     
XXII.
GOVERNING LAW
29
     
XXIII.
COUNTERPARTS
29
     
XXIV.
SEVERABILITY
29
     
XXV.
DEFINITIONS
30



Exhibit A - Purchasers
Exhibit B - Form of Note

--------------------------------------------------------------------------------


 
LANGER, INC.
450 Commack Road
Deer Park, N.Y. 11729




As of December 7, 2006




To the Purchasers set forth
on Exhibit A to this Agreement


Dear Sirs/Madams:


LANGER, INC., a Delaware corporation (the "Company"), agrees with each Purchaser
as follows:


I. AUTHORIZATION OF NOTES. The Company has authorized the issuance and sale of
an aggregate of up to $28,880,000 principal amount of its 5% Convertible
Subordinated Notes due December 7, 2011 (the "Notes"). The Notes are convertible
into shares of the Company's common stock, par value $.02 per share (such shares
to be issued upon conversion of the Notes being hereinafter referred to herein
as the "Shares"), at the Conversion Price defined in Article XXV of this
Agreement. The Notes are to be sold pursuant to this Agreement to the purchasers
listed on Exhibit A to this Agreement (the "Purchasers"). Interest on the Notes
is payable semi-annually on the last day of December and June in each year,
commencing on June 30, 2007 (which first interest payment shall be for the
period from and including the Closing Date specified in Article III through June
30, 2007), at the interest rate specified in the form of Note attached hereto as
Exhibit "B".


II. SALE AND PURCHASE OF NOTES. Subject to the terms and conditions hereof, the
Company will sell to each Purchaser, and each Purchaser will purchase from the
Company, on the Closing Date specified in Article III, a Note or Notes in the
aggregate principal amount set forth opposite such Purchaser's name on Exhibit A
hereto, at a purchase price of 100% of such principal amount.


III. CLOSING.


3.1 Closing. The closing (the "Closing") of the purchase and sale of the Notes
will take place at the offices of Kane Kessler, P.C., 1350 Avenue of the
Americas, New York, New York 10019, at 10:00 a.m., New York City time, on or
about December 7, 2006. Such time and date of the Closing is herein called the
"Closing Date."


3.2 Deliveries. On the Closing Date, in the case of Purchasers that are present
at the Closing, or within one (1) Business Day after the Closing, in the case of
all other Purchasers, the Company shall deliver to each Purchaser a Note or
Notes, dated the Closing Date, in the aggregate principal amount set forth
opposite such Purchaser's name on Exhibit A hereto, each such Note to be
registered in the name of the Purchaser or its nominee, against delivery by the
Purchaser to the Company of a certified or official bank check(s) or wire
transfer(s) in an aggregate amount equal to the aggregate purchase price for
such Notes, payable to the order of the Company in immediately available funds.



--------------------------------------------------------------------------------




IV. REPRESENTATIONS AND WARRANTIES BY THE COMPANY. The Company represents and
warrants that:


4.1 Organization and Existence, Authority, etc. The Company is a corporation
duly organized and validly existing and in good standing under the laws of the
State of Delaware, and has all requisite corporate power and authority to carry
on its business as now conducted and proposed to be conducted; the Company has
all requisite corporate power and authority to enter into this Agreement, to
issue the Notes as contemplated herein and to carry out the provisions and
conditions of this Agreement and of the Notes, including the issuance of the
Shares in accordance with the terms of this Agreement and the Notes. Except as
set forth on Schedule 4.1, the Company has no Subsidiaries as of the date
hereof. This Agreement and the Notes have been duly executed and delivered by,
and constitute the valid and binding obligations of, the Company, enforceable in
accordance with their respective terms, subject to the effect of any applicable
bankruptcy, moratorium, insolvency, reorganization or other similar law
affecting the enforceability of creditors' rights generally and to the effect of
general principles of equity which may limit the availability of remedies
(whether in a proceeding at law or in equity). The Company is duly qualified and
is authorized to do business and is in good standing as a foreign corporation in
each jurisdiction in which the conduct of its business or ownership of its
properties would so require, except where the failure to be so qualified would
not have a material adverse effect on its business and financial condition,
taken as a whole.


4.2 Litigation. Except as disclosed in the Company Commission Filings (as
hereinafter defined), to the knowledge of the Company, there is no action, suit
or proceeding pending, or threatened, against the Company before any court,
administrative agency or arbitrator which could reasonably be expected to result
in any material adverse change in the business, properties, or condition
(financial or otherwise) of the Company, taken as a whole, or which challenges
the validity of any action taken or to be taken pursuant to or in connection
with this Agreement or the Notes.


4.3 Charter Documents. Neither the execution nor the delivery of this Agreement
and the Notes, nor the consummation of the transactions contemplated hereby and
thereby, nor compliance with the terms and provisions hereof and thereof, will
conflict with, or result in a breach of or creation of a lien under, the terms,
conditions or provisions of, or constitute a default under, the charter or
by-laws of the Company, as amended, copies of which have been provided to the
Purchasers.


4.4 Authorized and Outstanding Capital Stock. The Company has authorized
50,000,000 shares of Common Stock, par value $.02 per share (the "Common
Stock"), of which 10,146,673 shares are issued and outstanding as of the date of
this Agreement. All of such outstanding shares of Common Stock have been validly
issued and are fully paid and non-assessable. The Company has authorized (i) the
issuance and sale to the Purchasers of an aggregate of up to $35,000,000
principal amount of the Notes, and (ii) the issuance upon conversion of the
Notes of the Shares into which the Notes are convertible in accordance with
Article XII or XIII, as applicable, of this Agreement. The Shares, when issued
in accordance with the terms of this Agreement, and the Notes will be validly
issued, fully paid and non-assessable.


4.5 Broker's and Finder's Fees. The Company will pay all broker's and finder's
fees incurred by the Company in connection with the sale of the Notes.


4.6 Commission Filings and Financial Statements. The Company has heretofore made
available to the Purchasers true and complete copies of all reports,
registration statements,


2

--------------------------------------------------------------------------------




definitive proxy statements and other documents (in each case together with all
amendments and supplements thereto) filed by the Company with the Commission
since January 1, 2006 (such reports, registration statements, definitive proxy
statements and other documents, together with any amendments and supplements
thereto, are sometimes collectively referred to as the "Company Commission
Filings"). The Company Commission Filings constitute all of the documents (other
than preliminary materials) that the Company was required to file with the
Commission since such date. As of their respective dates, each of the Company
Commission Filings complied in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, as applicable, and the
rules and regulations under each such Act, and none of the Company Commission
Filings contained as of such date any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading. When filed with the Commission the financial statements
(other than those financial statements which were subsequently amended or
restated) included in the Company Commission Filings complied as to form in all
material respects with the applicable rules and regulations of the Commission
and were prepared in accordance with generally accepted accounting principles
(as in effect from time to time) applied on a consistent basis (except as may be
indicated therein or in the notes or schedules thereto), and such financial
statements fairly present in accordance with generally accepted accounting
principles in all material respects the financial position of the Company as at
the dates thereof and the results of its operations and its cash flows for the
periods then ended, subject, in the case of the unaudited interim financial
statements, to normal, recurring year-end audit adjustments and the absence of
footnotes. Since January 1, 2006, except as disclosed in (i) the Company
Commission Filings filed with the Commission prior to the date hereof and
(ii) the Private Placement Memorandum with respect to the Twincraft Acquisition,
the Company has not incurred any liability or obligation of any kind outside of
the ordinary course of business, and no other event has occurred which, in any
case or in the aggregate, would have a material adverse effect on the business,
assets, results of operations or financial condition of the Company.


4.7 Tax Returns and Payments. The Company has filed all tax returns required by
law to be filed by it and has paid all material taxes, assessments and other
governmental charges levied upon the Company and any of its properties, assets,
income or franchises which are due and payable, other than those presently
payable without penalty or interest or those that are being contested in good
faith by appropriate proceedings promptly instituted and diligently conducted
and for which adequate reserves have been established on the books of the
Company in accordance with generally accepted accounting principles. The
charges, accruals and reserves on the books of the Company in respect of
Federal, state and foreign income taxes for all fiscal periods are adequate in
the opinion of the Company, and the Company has not been notified of any
material unpaid assessment for additional Federal, state or foreign income taxes
for any period or any basis for any such assessment for which adequate provision
has not been made in its accounts in accordance with generally accepted
accounting principles.


4.8 Indebtedness. Except for the Senior Secured Credit Facility (as defined in
Article XXV), the Company Commission Filings correctly describe all material
secured and unsecured Indebtedness of the Company outstanding, or for which the
Company has commitments, on the date of this Agreement, and identify in all
material respects the collateral securing any such secured Indebtedness. The
Company is not in material default with respect to the payment of any material
Indebtedness or with respect to any instrument or agreement relating thereto.


4.9 Title to Properties. The Company has good and sufficient title to its
material properties and assets, including the properties and assets reflected in
the financial statements as of and for the quarter ended September 30, 2006
(except properties and assets disposed of since


3

--------------------------------------------------------------------------------




such date in the ordinary course of business and properties and assets held
under Capital Leases). The Company enjoys peaceful and undisturbed possession
under all material leases necessary in any material respect for the operation of
its material properties and assets, and all such leases are valid and subsisting
and are in full force and effect.


4.10 Compliance with Other Instruments, Etc. The Company is not in violation of
any term of its certificate or articles of incorporation or by-laws, and the
Company is not in material violation of any material term of any material
agreement or instrument to which it is a party or by which it is bound or any
material term of any applicable law, ordinance, rule or regulation of any
governmental authority or any material term of any applicable order, judgment or
decree of any court, arbitrator or governmental authority, the consequences of
which violation could reasonably be expected to have a materially adverse effect
on the business, condition (financial or other), operations, assets or
properties of the Company; the execution, delivery and performance of this
Agreement and the Notes will not result in any material violation of or be in
material conflict with or constitute a material default under any such term; and
there is no such term which materially adversely affects the business, condition
(financial or other), operations, assets, or properties of the Company, taken as
a whole.


4.11 Governmental Consent. No material consent, approval or authorization of, or
declaration or filing with, any governmental authority on the part of the
Company or any of its Subsidiaries is required for the valid execution and
delivery of this Agreement or the valid offer, issue, sale and delivery of the
Notes pursuant to this Agreement, except where the failure to obtain such
consent or make such filing would not have a material adverse effect on the
business, operations or assets of the Company, and except for appropriate
filings (i) with the Commission and the NASDAQ of an SEC Form D, (ii) with the
NASDAQ of an additional listing application for the Shares, and (iii) with such
state securities commissions in respect of "blue sky" laws as may be
appropriate.


4.12 Use of Proceeds. The Company will apply the net proceeds of the sale of the
Notes principally for funding the Company's acquisition program, for working
capital, and for general corporate purposes, including capital expenditures.


4.13 Solvency. On the Closing date and after giving effect to the application of
the proceeds of the Notes as specified in Section 4.12, the Company will be
Solvent.


4.14 Disclosure. To the best of the Company's knowledge, there is no fact (other
than matters of a general economic or political nature which does not affect the
Company uniquely) known to the Company which materially adversely affects the
business, condition (financial or other), operations, assets or properties of
the Company which has not been set forth either in the Company Commission
Filings, the Private Placement Memorandum dated as of December 5, 2006, or in
this Agreement or in the other documents, certificates and instruments delivered
to the Purchasers by or on behalf of the Company specifically for use in
connection with the transactions contemplated by this Agreement.


V. SUBORDINATION.


5.1 Agreement to Be Bound. (a) The Company covenants and agrees, and each holder
of Notes by such holder's acceptance thereof, likewise covenants and agrees,
that the Notes shall be issued subject to the provisions contained in this
Article V; and each person holding any Notes, whether upon original issue or
upon transfer or assignment thereof, accepts and agrees to be bound by such
provisions.


4

--------------------------------------------------------------------------------






(b) All Notes shall, to the extent and in the manner hereinafter set forth, be
subordinated and subject in right of payment to the prior payment in full of all
Senior Indebtedness (as defined in Section 5.7).


5.2 Priority of Senior Indebtedness. (a) No payment on account of principal or
interest on the Notes shall be made, nor shall any assets be applied to the
purchase or other acquisition or retirement of the Notes, if, at the time of
such payment or application or immediately after giving effect thereto, there
shall exist a default in the payment of any amount due on any Senior
Indebtedness. Within ten (10) Business Days after knowledge of any such default
referred to in this Section 5.2(a), the Company shall furnish a copy thereof to
each holder of the Notes, in the manner and at the address specified pursuant to
Article XVIII hereof.


(b) If there shall have occurred an event of default (other than a default in
the payment of any amount due) with respect to any issue of Senior Indebtedness,
as defined herein, or in the instrument under which the same has been issued,
permitting the holders thereof, after notice or lapse of time, or both, to
accelerate the maturity thereof, then, unless and until such event of default
shall have been cured or waived or shall have ceased to exist, no payment on
account of principal or interest on the Notes shall be made, nor shall any
assets be applied to the conversion, redemption or other acquisition or
retirement of the Notes until the earlier to occur of (i) the date on which the
Senior Indebtedness to which such event of default related is discharged in
accordance with its terms, or (ii) the date such event of default is waived by
the holders of such Senior Indebtedness or otherwise cured. Within ten (10)
Business Days after knowledge of any such default referred to in this Section
5.2(b), the Company shall furnish a copy thereof to each holder of the Notes, in
the manner and at the address specified pursuant to Article XVIII hereof.


(c) Upon the occurrence and during the continuance of any Event of Default under
this Agreement or the Notes, or upon the occurrence of an event described in
Sections 5.2(a) or (b) which gives rise to the non-payment of principal or
interest due on the Notes, and notwithstanding any other provision contained
herein or in the Notes to the contrary, each Purchaser hereby agrees, for the
benefit of the holders of Senior Indebtedness, not to ask for, demand, sue for,
take or receive any amount owing under the Notes or exercise any remedy (whether
pursuant hereto, including, without limitation, acceleration of the Notes, at
law, in equity or otherwise) with respect thereto until the earliest of (i) the
date on which all Senior Indebtedness is accelerated, (ii) if applicable, the
date on which the Senior Indebtedness to which such event of default related is
discharged in accordance with its terms or such event of default is waived by
the holders of such Senior Indebtedness or otherwise cured or (iii) any
voluntary or involuntary petition in bankruptcy filed by or against the Company.
Within ten (10) Business Days after knowledge of any Event of Default under this
Agreement or the Notes, the Company shall furnish a copy thereof to the holders
of Senior Indebtedness in the manner and at the addresses specified in the
documents and/or agreements evidencing the applicable Senior Indebtedness.


5.3 Acceleration of Notes; Insolvency. (a) Upon (i) any acceleration of the
principal amount due on the Notes or Senior Indebtedness or (ii) any payment or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities, to creditors upon any dissolution or winding up or total
or partial liquidation or reorganization of the Company, whether voluntary or
involuntary or in bankruptcy, insolvency, receivership or other proceedings, all
amounts due or to become due upon all Senior Indebtedness shall first be paid in
full, or payment thereof duly provided for, to the full satisfaction of the
holders of Senior Indebtedness before the holders of the Notes shall be entitled
to receive or retain any assets so paid or distributed in respect thereof; and
upon any such dissolution or winding up or liquidation or reorganization, any
payment


5

--------------------------------------------------------------------------------




or distribution of assets of the Company of any kind or character, whether in
cash, property or securities, to which the holders of the Notes would be
entitled, except for these provisions, shall be paid by the Company or by any
receiver, trustee in bankruptcy, liquidating trustee, agent or other person
making such payment or distribution, or by the holders of the Notes if received
by them or it, as the case may be, directly to the holders of Senior
Indebtedness, to the extent necessary to pay all such Senior Indebtedness in
full, after giving effect to any concurrent payment or distribution to or for
the holders of Senior Indebtedness before any payment or distribution is made to
the holders of the Notes, except that the holders of Senior Indebtedness of the
type described in clause (i) of the definition of Senior Indebtedness shall be
entitled to receive payment in full of such Senior Indebtedness (or provisions
satisfactory to the holders of such Senior Indebtedness shall be made for such
payment) before the holders of other types of Senior Indebtedness shall be
entitled to receive payment on such other Senior Indebtedness.


(b) In the event that, notwithstanding the provision of the preceding paragraph
or of Section 5.2 hereof, any payment or distribution of assets of the Company
prohibited by the preceding paragraph or by Section 5.2 hereof shall be received
by the holders of the Notes before all Senior Indebtedness is paid in full, or
provision made for such payment, to the full satisfaction of the holders of
Senior Indebtedness, in accordance with its terms, such payment or distribution
shall be held in trust for the benefit of, and shall be paid over or delivered
to, the holders of Senior Indebtedness or their representative or
representatives, or to the trustee or trustees under any indenture pursuant to
which any instruments evidencing any Senior Indebtedness may have been issued,
as their respective interests may appear, for application to the payment of all
Senior Indebtedness remaining unpaid to the extent necessary to pay all Senior
Indebtedness in full in accordance with its terms, after giving effect to any
concurrent payment or distribution to or for the holders of such Senior
Indebtedness. All payments applied to Senior Indebtedness pursuant to this
paragraph of Section 5.3 shall be allocated among the holders of Senior
Indebtedness in accordance with the provisions of the preceding paragraph of
this Section 5.3.


5.4 Subrogation, Etc. Upon payment in full of all Senior Indebtedness, the
holders of Notes shall be subrogated to the rights of the holders of Senior
Indebtedness to receive payments or distributions of assets of the Company
pro rata in proportion to the respective amounts then owing to the holders of
Notes; and for purposes of such subrogation, no payments or distributions to the
holders of Senior Indebtedness of any cash, property or securities to which the
holders of Notes would be entitled except for the provisions of this Article V,
and no payment over pursuant to such provisions to the holders of Senior
Indebtedness, shall, as between the Company and its creditors (other than the
holders of Notes and the holders of the Senior Indebtedness), be deemed to be a
payment by the Company to or on account of Senior Indebtedness, it being
understood that the provisions of this Article V are and are intended solely for
the purpose of defining the relative rights of the holders of Notes on the one
hand and the holders of Senior Indebtedness on the other hand. The holders of
Senior Indebtedness may amend, modify and otherwise deal with Senior
Indebtedness without any notice to or approval of any holder of Indebtedness
ranking junior to Senior Indebtedness.


5.5 Enforcement. (a) The foregoing subordination provisions shall be for the
benefit of the holders of Senior Indebtedness and may be enforced directly by
such holders against the holders of the Notes. Each holder of Notes by his (or
its) acceptance thereof shall be deemed to acknowledge and agree that the
subordination provisions of this Article V are, and are intended to be, an
inducement and a consideration to each holder of any Senior Indebtedness,
whether such Senior Indebtedness was created or acquired before or after the
issuance of the Notes, to acquire and continue to hold, or to continue to hold,
such Senior Indebtedness and each holder of Senior


6

--------------------------------------------------------------------------------




Indebtedness shall be deemed conclusively to have relied on such subordination
provisions in acquiring and continuing to hold, or in continuing to hold, such
Senior Indebtedness.


(b) Upon any payment or distribution of assets of the Company, the holders of
the Notes shall be entitled to rely upon a certificate of the receiver, trustee
in bankruptcy, liquidation trustee, Company, agent or other person making such
payment or distribution, delivered to the holders of the Notes, for the purpose
of ascertaining the persons entitled to participate in such distribution, the
holders of the Senior Indebtedness and other indebtedness of the Company, the
amount thereof or payable thereon, the amount or amounts paid or distributed
thereon and all other facts pertaining thereto or to the provisions of this
Article V.


5.6 Obligations Unimpaired. Nothing contained in this Article V, or elsewhere in
this Agreement, or in the Notes, is intended to or shall impair as between the
Company, its creditors other than the holders of Senior Indebtedness, and the
holders of the Notes, the obligation of the Company, which shall be absolute and
unconditional, to pay the holders of the Notes the principal of and interest on
the Notes as and when the same shall become due and payable in accordance with
the terms thereof, or affect the relative rights of the holders of the Notes and
other creditors of the Company other than the holders of Senior Indebtedness,
nor shall anything herein or therein prevent the holder of any Notes from
exercising all remedies otherwise permitted by applicable law upon default under
this Agreement, subject to the rights, if any, under this Article V of the
holders of Senior Indebtedness in respect to cash, property or securities of the
Company received upon the exercise of any such remedy. Nothing contained in this
Article V or elsewhere in this Agreement, or in any of the Notes, shall prevent
the Company from making payment of the principal of or interest on the Notes at
any time except under the conditions described in Section 5.2 or 5.3 or during
the pendency of any dissolution, winding up, liquidation or reorganization of
the Company.


5.7 Definition of Senior Indebtedness. The term "Senior Indebtedness" shall mean
the principal and interest on (i) all Indebtedness of the Company and its
Subsidiaries for money borrowed from time to time, including that owing to banks
or other financial institutions, an agency or agencies of the federal government
or other institutions engaged in the business of lending money, (ii) all Capital
Leases of the Company and its Subsidiaries, (iii) obligations of the Company for
the reimbursement of any obligor on any Letter of Credit, banker's acceptance or
similar credit transaction, and (iv) any deferrals, renewals and extensions of
any indebtedness described in clauses (i) through (iii) above, unless under the
express provisions of the instrument creating or evidencing any such
indebtedness, or pursuant to which the same is outstanding, such indebtedness is
not superior in right of payment to the Notes; provided, however, that Senior
Indebtedness shall not include Indebtedness owed or owing to any Subsidiary or
any officer, director or employee of the Company or any Subsidiary. For purposes
hereof, the Senior Indebtedness includes any and all Indebtedness under the
Senior Secured Credit Facility, including without limitation Indebtedness
arising under letters of credit.


5.8 Amendment. Subject to Article XVI, it is understood and agreed that the
terms of this Article V may be subject to change in accordance with the terms
that a senior lender that provides Senior Indebtedness to the Company may
request.


VI. REPRESENTATIONS OF THE PURCHASERS.


6.1 Resale Restrictions. Each Purchaser hereby represents that it is capable of
evaluating the risk of its investment in the Notes and is able to bear the
economic risk of such investment, that it is purchasing the Notes for its own
account (or as trustee for one or more trust or pension funds) and that in each
such case the Notes are being purchased by such Purchaser (or


7

--------------------------------------------------------------------------------




such funds) for investment and not with a view to any resale or distribution
thereof in violation of securities laws or of the Shares issuable upon
conversion thereof. If any Purchaser should in the future decide to dispose of
the Notes or the Shares (which it does not now contemplate), it is understood
that it may do so only in complete compliance with the Securities Act and any
applicable state Blue Sky or securities laws. If Purchaser is purchasing the
Notes as trustee for one or more trust or pension funds, it represents that it
is acting as sole trustee and has sole investment discretion and that the
determination and decision on its behalf to purchase the Notes for all such
funds is being made by the same individual or group of individuals who
customarily approves such investments.


6.2 Accredited Investor. Each Purchaser hereby represents that it is an
"accredited investor" within the meaning of Regulation D of the General Rules
and Regulations promulgated under the Securities Act ("Regulation D") and hereby
agrees to provide the Company and its counsel with such information (including,
but not limited to, a completed and signed Confidential Purchaser Questionnaire
in the form of Exhibit "C" attached hereto) as is reasonably necessary to enable
the Company to file a Form D with the Commission with respect to the
transactions contemplated hereby. In furtherance of the foregoing, each
Purchaser acknowledges that a purchase of the Notes is only available to a
Purchaser who is an "accredited investor." In connection therewith, each
Purchaser represents and warrants to the Company that it qualifies as an
"accredited investor" within the meaning of Regulation D, since it meets one of
the following standards for determination of "accredited investor" status of
Regulation D set forth below:



 
(a)
Any broker or dealer registered pursuant to Section 15 of the Exchange Act;




 
(b)
Any natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his purchase ex-ceeds $1,000,000;




 
(c)
Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint in-come with that person's spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;




 
(d)
Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D;




 
(e)
Any organization described in Section 501(c)(3) of the Internal Revenue Code of
1986, as amended, corporation, Massa-chusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000; or




 
(f)
Any entity in which all of the equity owners are "accredited investors".



6.3 Review of Information. Each Purchaser hereby represents that it (i) has
received and carefully reviewed (A) the Company Commission Filings and (B) the
Private Placement Memorandum, and (ii) has had the opportunity to ask questions
and receive answers from the


8

--------------------------------------------------------------------------------




Company concerning the Company Commission Filings, the Private Placement
Memorandum, and the terms and conditions of the offering of the Notes, and to
obtain any documents relating to the Company which are publicly available and
any additional information or documents relating to the Company which the
Company possesses or can acquire without unreasonable effort or expense.


6.4 Due Authority. Each Purchaser hereby represents that the execution, delivery
and performance by it of this Agreement and the purchase by it of the Notes (i)
has been duly authorized by all requisite action on the part of such Purchaser,
(ii) does not violate any charter, bylaws, partnership agreement, trust
instrument or other organizational document applicable to such Purchaser, and
(iii) does not violate any material term of any law, rule, regulation, court
order, judgment or contractual or other obligation applicable to such Purchaser,
the consequences of which violation might have a materially adverse effect on
the business, condition (financial or other), operations, assets or properties
of such Purchaser.


VII. CERTAIN CONSIDERATIONS. The Purchasers acknowledge that they are aware of
the risks inherent in an investment in the Company and specifically the risks of
an investment in the Notes, and that they are capable of bearing a complete loss
of such investment. In connection with and in furtherance of the foregoing, each
Purchaser further acknowledges that it has received and carefully reviewed the
Private Placement Memorandum (including the Risk Factors contained therein)
relating to the Notes, and that it is aware that (i) the Company currently
contemplates growth through an acquisition strategy, and that there can be no
assurance that such acquisition strategy will be successfully implemented, (ii)
the Company will incur costs in connection with pursuing such acquisition
strategy, whether or not any such acquisitions are completed, (iii) dilution may
result in the event that acquisitions are completed by issuing stock in the
Company as consideration, in whole or in part, for such acquisitions, and (iv)
there can be no assurance of the future viability or profitability of the
Company, nor can there be any assurance relating to the current or future price
of the Company's Common Stock.


VIII. CONDITIONS TO OBLIGATIONS. The Purchasers' obligation to purchase the
Notes hereunder is subject to satisfaction of the following conditions at the
Closing:


8.1 Accuracy of Representations and Warranties. The representations and
warranties of the Company herein or in any certificate or document delivered
pursuant hereto shall be true and correct on and as of the Closing Date with the
same effect as though made on and as of the Closing Date.


8.2 Performance; No Default. The Company shall have performed and complied, in
each case in all material respects, with all material agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at the Closing and at the time of the Closing, no Event of Default
shall have occurred and be continuing.


8.3 Officers' Certificate. The Purchasers shall have received a certificate
dated the Closing Date and signed by the President, a Vice President or Chairman
or Vice Chairman of the Company and by the Secretary, the Treasurer, an
Assistant Secretary or an Assistant Treasurer of the Company, to the effect that
the conditions of Sections 8.1 and 8.2 hereof have been satisfied.


8.4 Proceedings. All corporate and other proceedings in connection with the
transactions contemplated by this Agreement and all documents incident thereto
shall be in form and substance reasonably satisfactory to you, and your counsel
shall have received all such originals or certified or other copies of such
documents as you and they may reasonably request.


9

--------------------------------------------------------------------------------


 
8.5 Legal Investment. On the Closing Date, there shall have been no change in
applicable law or material facts in respect of the Company or any Purchaser,
making the purchase of the Notes no longer a legal investment for any Purchaser.


8.6  No Litigation. No action, suit or proceeding before any court or any
governmental or regulatory authority shall have been commenced and still be
pending, and no investigation by any governmental or regulatory authority shall
have been commenced and still be pending, against the Company seeking to
restrain, prevent or change the transactions contemplated hereby or questioning
the validity or legality of any of such transactions.


8.7 Sales to Other Purchasers. The Company shall have concurrently sold to the
other Purchasers the Notes to be purchased by each of them at the Closing and
shall have received payment in full therefor and shall have delivered or caused
to be delivered to each of the other Purchasers such Notes in accordance with
the terms hereof.


8.8 Purchase Permitted by Applicable Laws. The offering, issuance, purchase and
sale of, and payment for, the Notes to be purchased by the Purchasers on the
Closing date on the terms and conditions herein provided (including the use of
the proceeds of such Notes by the Company) shall not violate any law or
governmental regulation applicable to the Purchasers.


8.9 Compliance with Securities Laws. The offering and sale of the Notes at or
prior to the Closing under this Agreement shall have complied in all material
respects with all applicable requirements of federal and state securities laws.


 
IX. AFFIRMATIVE COVENANTS.
 
9.1 Financial Information. The Company and each Subsidiary will maintain its
books and records in accordance with generally accepted accounting principles.
So long as any of the Notes shall remain outstanding, the Company will deliver
to each holder of the Notes:


(a) as soon as practicable, and in any event within 105 days after the close of
each fiscal year of the Company, (i) a consolidated balance sheet of the Company
and its Subsidiaries as of the end of such fiscal year-end, and (ii)
consolidated statements of income, cash flow and common stock and other
stockholders' equity of the Company and its Subsidiaries for such fiscal year,
in each case setting forth in comparative form the corresponding figures for the
preceding fiscal year and to be in reasonable detail and certified without
material exception by BDO Seidman LLP or other nationally recognized independent
public accountants selected by the Company; provided, however, that the timely
filing of the Annual Report on Form 10-K of the Company for such fiscal year
with the Commission (together with copies of the financial statements required
to be included therein) shall be deemed to satisfy the requirements of this
clause (a);


(b) as soon as practicable, and in any event within 50 days after the close of
each of the first three fiscal quarters of the Company during such fiscal year,
(i) a consolidated balance sheet of the Company and its Subsidiaries as of the
end of such fiscal quarter, and (ii) consolidated statements of income, cash
flow and common stock and other stockholders' equity of the Company and its
Subsidiaries for the portion of the fiscal year ended with the end of such
quarter, in each case setting forth in comparative form the corresponding
figures for the comparable period of the preceding fiscal year; provided,


10

--------------------------------------------------------------------------------




however, that the timely filing of the Quarterly Report on Form 10-Q of the
Company for such quarterly period timely with the Commission shall be deemed to
satisfy the requirements of this clause (b);


(c) as soon as practicable, copies of all financial statements, proxy materials
or reports sent to the Company's stockholders and of all final registration
statements filed with the Commission pursuant to the Securities Act or the
Exchange Act; and


(d) with reasonable promptness, such other information and data with respect to
the Company or any of its Subsidiaries as from time to time may be reasonably
requested.


9.2 Office for Payment, Exchange and Registration. So long as any of the Notes
are outstanding, the Company will maintain an office or agency in the United
States where the Notes may be presented for payment, conversion, exchange or
registration of transfer as provided in this Agreement. Such office or agency
initially shall be the office of the Company set forth in Article XVIII hereof,
which place may thereafter from time to time be changed by notice to the holders
of all Notes then outstanding.


9.3 Notices. The Company will give notice to all holders of Notes within five
Business Days after it learns of the existence of any Event of Default or any
event which, with the giving of notice or the lapse of time or both, would
become an Event of Default, describing the same and the period of existence
thereof, and what action the Company has taken, is taking or proposes to take
with respect thereto.


9.4 Corporate Existence, Etc. The Company will at all times preserve and keep in
full force and effect its corporate existence, and rights and franchises deemed
material to its business, and those of each of its material Subsidiaries, except
that the corporate existence of any Subsidiary of the Company may be terminated
if, in the good faith judgment of the Board of Directors, such termination is in
the best interest of the Company.


9.5 Payment of Taxes. The Company will, and will cause each of its Subsidiaries
to, pay all taxes, assessments and other governmental charges imposed upon it or
any of its properties or assets or in respect of any of its franchises,
business, income or profits before any penalty or interest accrues thereon,
provided that no such tax, assessment, charge or claim need be paid if being
contested in good faith by appropriate proceedings promptly initiated and
diligently conducted and if such reserve or other appropriate provision, if any,
as shall be required by generally accepted accounting principles shall have been
made therefor.


9.6 Maintenance of Properties; Insurance. The Company will maintain or cause to
be maintained in reasonably good repair, working order and condition, normal
wear and tear excepted, all material properties used in the business of the
Company and its Subsidiaries. The Company will maintain or cause to be
maintained, with financially sound and reputable insurers, insurance with
respect to its properties and business and the properties and business of its
Subsidiaries against loss or damage of the kinds customarily insured against by
corporations of established reputation engaged in the same or similar business
and similarly situated, of such types and in such amounts as are customarily
carried under similar circumstances by such other corporations.


11

--------------------------------------------------------------------------------




9.7 Compliance with Laws. The Company will, and will cause each Subsidiary to,
comply in all material respects with all applicable laws, ordinances, rules,
regulations, and requirements of governmental authorities except where (i)
noncompliance could not reasonably be expected to have a material adverse effect
on the business, operations or condition (financial or otherwise) of the Company
and its Subsidiaries, taken as a whole, or (ii) the necessity of compliance
therewith is contested in good faith by appropriate proceedings.
 
X. NEGATIVE COVENANTS. The Company covenants and agrees as follows:


10.1 Transactions with Affiliates. The Company will not, and will not permit any
of its Subsidiaries to, directly or indirectly, engage in any transaction,
including, without limitation, the purchase, sale or exchange of assets or the
rendering of any service, with any Affiliate of the Company, except in the
ordinary course of and pursuant to the reasonable requirements of the Company's
or such Subsidiary's business and upon fair and reasonable terms that are no
less favorable to the Company or such Subsidiary, as the case may be, than those
which might be obtained in an arm's length transaction at the time from persons
which are not Affiliates, provided that the foregoing restrictions shall not
apply to any transaction between the Company and a wholly-owned Subsidiary of
the Company or between one wholly-owned Subsidiary of the Company and another
wholly-owned Subsidiary of the Company.


10.2 Restricted Indebtedness. The Company will not, directly or indirectly,
incur any Indebtedness the proceeds of which will be used to pay dividends upon
shares of the Company's Common Stock or any other capital stock of the Company
that may from time to time be outstanding.


10.3 Guaranties by Subsidiaries. Other than in the ordinary course of business
or to the holders of Senior Indebtedness, or unless the holders of a majority in
principal amount of the Notes shall approve, the Company shall cause its
Subsidiaries not to guaranty the Indebtedness of the Company or of any other
party.

 
XI. DEFAULTS. If any of the following events (herein called an "Event of
Default") shall occur and be continuing:


(a) If the Company shall default in the payment (whether or not such payment is
prohibited under Article V hereof) of (i) any part of the principal on any Note,
when the same shall become due and payable, whether at maturity or by
acceleration or otherwise, or (ii) the interest on any Note, when the same shall
become due and payable, and such default in the payment of interest shall have
continued for five (5) days;


(b) If the Company shall default in the performance of any agreement or covenant
contained in this Agreement or the Notes and such default shall continue for
thirty (30) days after notice thereof from any holder of a Note; or


(c) If any representation or warranty by the Company herein or any certificate
delivered by the Company pursuant hereto shall prove to have been incorrect in
any material respect when made; or


(d) If (i) the Company shall fail to make any payment in respect of any
Indebtedness when due or within any applicable grace period; or (ii) any other
event of


12

--------------------------------------------------------------------------------




default, as defined in any material indenture or material instrument evidencing
or under which there is at the time outstanding any Indebtedness of the Company,
shall occur which (1) results in the acceleration of the maturity of such
Indebtedness or (2) enables (or, with the giving of notice, would enable) the
holder of such Indebtedness or any person acting on such holder's behalf to
accelerate the maturity thereof if, in the case of subclause (2) hereof, such
event or condition has been in existence for 180 days without being cured or
waived; provided, that, the aggregate principal amount of the Indebtedness
referred to in clause (i) or (ii) (together with any other defaulted
Indebtedness) exceeds $5,000,000; or


(e) If a final judgment which, either alone or together with other outstanding
final judgments against the Company and its Subsidiaries, exceeds an aggregate
of $5,000,000 shall be rendered against the Company or any Subsidiary and such
judgment shall have continued undischarged or unstayed for sixty (60) days after
entry thereof; or


(f) If the Company or any Subsidiary shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts; or if the
Company or any Subsidiary shall suffer the appointment of a receiver or trustee
for it or substantially all of its assets and, if appointed without its consent,
not to be discharged or stayed within sixty (60) days; or if the Company or any
Subsidiary shall suffer proceedings under any law relating to bankruptcy,
insolvency or the reorganization or relief of debtors to be instituted by or
against it, and, if contested by it, not to be dismissed or stayed within sixty
(60) days; or if the Company or any Subsidiary shall fail generally to pay its
debts as they become due; or if the Company or any Subsidiary shall suffer any
writ of attachment or execution or any similar process to be issued or levied
against it or any significant part of its property with respect to claims in
excess of $5,000,000, which is not released, stayed, bonded or vacated within
sixty (60) days after its issue or levy; or if the Company or any Subsidiary
takes corporate action in furtherance of any of the aforesaid purposes or
conditions; or


(g) If a Change in Control shall occur;


then and in each such event the holders of forty percent (40%) or more in
aggregate principal amount of the Notes then outstanding may at any time (unless
all defaults shall theretofore have been remedied) at its or their option, by
written notice or notices to the Company, declare all the Notes to be due and
payable, whereupon the same shall forthwith mature and become due and payable,
together with all interest accrued thereon, without presentment, demand, protest
or notice, all of which are hereby waived; provided, however, that this
provision is subject to the condition that if, at any time after the principal
of the Notes shall so become due and payable, any arrears of principal and
interest on the Notes (with interest at the rate specified in the Notes on any
overdue principal and, to the extent legally enforceable, on any interest
overdue) shall be paid by or for the account of the Company, then the holder or
holders of at least fifty-one percent (51%) in aggregate principal amount of the
Notes then outstanding, by written notice or notices to the Company, may waive
such Event of Default and its consequences and rescind or annul such
declaration, but no such waiver shall extend to or affect any subsequent Event
of Default or impair any right resulting therefrom; provided, further, that
notwithstanding the foregoing, if there shall occur an Event of Default under
clause (f) above, or a breach of the covenants contained in Section 10.3 hereof,
then the Notes, together with all interest accrued thereon, shall immediately
mature and become due and payable, without the necessity of any action by the
Purchasers or notice to the Company. If any holder of a Note shall give any
notice or take any other action with respect to a claimed default, the Company,
forthwith upon receipt of such notice or obtaining knowledge of such other
action, will give written notice thereof to all other holders of the Notes then
outstanding, describing such notice or other action and the nature of the
claimed default.


13

--------------------------------------------------------------------------------


 
XII. CONVERSION.
 
12.1 Conversion. Prior to the maturity of the Notes or, if sooner, the Call Date
(as hereinafter defined), the holder of a Note shall have the right, at the
option of such holder (whether or not payment upon the Notes is prohibited by
the subordination provisions of Article V) to convert, subject to the terms and
provisions of this Article XII, all or, subject to the proviso contained in this
Section 12.1, any portion of the Notes held by such holder into the number of
fully paid and nonassessable Shares as shall be equal to the aggregate principal
amount of Notes then being converted divided by the Conversion Price then in
effect, by delivery of the Notes to the Company at the office of the Company
provided for in Article XVIII herein; provided, however, that no holder of a
Note shall be permitted to exercise its rights with respect to partial
conversions as herein described unless each such holder of a Note elects to
convert a minimum of at least $500,000 principal amount of its Note or any
additional amounts in multiples of $250,000 principal amount of Notes; provided,
further, that the Company shall not be required to issue any fractional shares
in connection with any conversion pursuant to this Article XII. In the event
that any Purchaser shall convert the Notes held by it, the Company shall, or
shall direct its transfer agent to, issue to such Purchaser certificates for the
Shares of Common Stock for which such Note is being converted in such
denominations as are required for delivery to such Purchaser, and the Company
shall, or shall direct its transfer agent to, thereupon deliver such
certificates to or in accordance with the instructions of such Purchaser, in
exchange for the Note held by such Purchaser, and, in the event the Purchaser is
exercising less than the entire aggregate principal amount of Notes held by such
Purchaser, the Company shall issue to such Purchaser a new Note, duly executed
by the Company, in form and substance identical to the Note surrendered by such
Purchaser, for the balance of the aggregate principal amount of Notes that have
not been so converted.


12.2 Delivery of Stock Certificates; Time Conversion Effective; No Adjustment
for Interest or Dividends. (a) Within ten (10) Business Days after the surrender
(as herein provided) of a Note for conversion, the Company shall deliver or
cause to be delivered to or upon the written order of the holder of the Note so
surrendered, certificates representing the number of fully paid and
nonassessable Shares into which the Note may be converted. Subject to the
following provisions of this Section 12.2, such conversion shall be deemed to
have been made at the close of business on the date that such Note shall have
been surrendered for conversion at the office of the Company provided for in
Section 9.2 (the "Conversion Date"), so that the rights of the holder of such
Note as a holder thereof, shall cease at such time and the person or persons
entitled to receive any of the Shares upon conversion of the Notes shall be
treated for all purposes as having become the record holder or holders of such
Shares at such time; provided, however, that no such surrender on any date when
the stock transfer books of the Company shall be closed, shall be effective to
constitute the person or persons entitled to receive Shares upon such conversion
as the record holder or holders of such Shares on such date, but such surrender
shall be effective to constitute the person or persons entitled to receive such
Shares as the record holder or holders thereof for all purposes at the close of
business on the next succeeding day on which such stock transfer books are open
or the Company is required to convert Notes. The Company will, at the time of
such conversion, upon request of the holder of the Note, acknowledge in writing
its continuing obligation to such holder in respect of any rights (including,
without limitation, any right of registration of the Shares issued upon such
conversion) to which such holder shall continue to be entitled under this
Agreement after such conversion, provided, that, the failure of such holder to
make any such requests shall not affect the continuing obligation of the Company
to such holder in respect of such rights. If the Company shall fail for any
reason or for no reason to issue to the Holder within ten (10) Business Days of
receipt of the Note for conversion, a certificate for the number of shares of
Common Stock to which the Holder


14

--------------------------------------------------------------------------------




is entitled, and if on or after such tenth Business Day the Holder purchases (in
an open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of shares of Common Stock issuable upon
such conversion that the Holder anticipated receiving from the Company (a
"Buy-In"), then the Company shall, within ten (10) Business Days after the
Holder's request and in the Holder's discretion, either (i) pay cash to the
Holder in an amount equal to the Holder's total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
"Buy-In Price"), at which point the Company's obligation to deliver such
certificate (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock and pay cash to the Holder
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) such number of shares of Common Stock, times (B) the closing sales price
on the date of conversion.


(b) If the day for the exercise of the conversion right shall not be a Business
Day, then such conversion right will automatically be deemed to be exercised on
the next succeeding day which is a Business Day.


(c) No adjustments in respect of interest or cash dividends shall be made upon
conversion of any Note. The Company shall pay all unpaid interest on any Note so
converted which has accrued to (but not including) the date upon which such
conversion is deemed to have been effected in accordance with this Section 12.2.


12.3 Notice to Holders of Election. Upon receipt of an election to convert by a
holder of Notes pursuant to this Article XII, the Company shall, as soon as
practicable, notify the holders of the remaining Notes of such election.


12.4 Adjustment of Conversion Price. The Conversion Price shall be subject to
adjustment as of the Closing Date as follows:


(a) In case the Company shall, after the date hereof, (i) pay a stock dividend
or make a distribution in shares of its capital stock (whether shares of its
Common Stock or of capital stock of any other class), (ii) subdivide its
outstanding shares of Common Stock, (iii) combine its outstanding shares of
Common Stock into a smaller number of shares, or (iv) issue by reclassification
of its shares of Common Stock any shares of capital stock of the Company, the
Conversion Price in effect immediately prior to such action shall be adjusted so
that the holder of a Note thereafter surrendered for conversion shall be
entitled to receive an equivalent number of shares of capital stock of the
Company which he would have owned immediately following such action had such
Note been converted immediately prior thereto. Any adjustment made pursuant to
this subsection (a) shall become effective immediately after the record date in
the case of a dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
reclassification.


(b) In case the Company, after the date of this Agreement, shall issue rights,
warrants or options entitling the recipients thereof to subscribe for or
purchase shares of Common Stock (or securities convertible into Common Stock) at
a price per share less than the Conversion Price then in effect, the Conversion
Price in effect immediately prior thereto shall be adjusted so that it shall
equal the price determined by multiplying the Conversion Price in effect
immediately prior to the date of issuance of such rights, warrants or options by
a fraction of which the numerator shall be the number of shares of Common Stock
outstanding on the date of issuance of such rights, warrants or options
(immediately


15

--------------------------------------------------------------------------------




prior to such issuance), plus the number of shares of Common Stock which the
aggregate offering price of the total number of shares of Common Stock so
offered for subscription or purchase (or the aggregate conversion price of the
convertible securities so offered to subscription or purchase) would purchase at
the Conversion Price then in effect, and of which the denominator shall be the
number of shares of Common Stock outstanding on the date of issuance of such
rights, warrants or options (immediately prior to such issuance) plus the number
of additional shares of Common Stock so offered for subscription or purchase (or
into which the convertible securities so offered for subscription or purchase
are convertible). Such adjustment shall be made successively whenever any such
rights, warrants or options are issued. In determining whether any rights,
warrants or options entitle the holders thereof to subscribe for or purchase
shares of Common Stock (or securities convertible into Common Stock) at less
than the Conversion Price then in effect and in determining the aggregate
offering price of such shares of Common Stock (or conversion price of such
convertible securities), there shall be taken into account any consideration
received by the Company for such rights, warrants or options (and for such
convertible securities), the value of such consideration, if other than cash, to
be determined in good faith by the Board of Directors of the Company (which
determination shall be conclusive). If at the end of the period during which
such warrants, rights or options are exercisable not all such warrants, rights
or options shall have been exercised, the adjusted Conversion Price shall be
immediately readjusted to what it would have been based on the number of
additional shares of Common Stock actually issued (or the number of shares of
Common Stock issuable upon conversion of convertible securities actually
issued).


(c)  In case the Company, after the date of this Agreement, shall distribute to
all holders of its outstanding Common Stock any shares of capital stock (other
than Common Stock), evidences of its Indebtedness or assets (including
securities and cash, but excluding any cash dividend paid out of current or
retained earnings of the Company and dividends or distributions payable in stock
for which adjustment is made pursuant to subsection (a) of this Section 12.4) or
rights, warrants or options to subscribe for or purchase securities of the
Company (excluding those referred to in subsection (b) of this Section 12.4),
then in each such case the Conversion Price shall be adjusted so that the same
shall equal the price determined by multiplying the Conversion Price in effect
immediately prior to the record date of such distribution by a fraction of which
the numerator shall be the Conversion Price then in effect less the fair market
value on such record date (as determined in good faith by the Board of Directors
of the Company, which determination shall be conclusive) of the portion of the
capital stock or the evidences of Indebtedness or the assets so distributed to
the holder of one share of Common Stock or of such subscription rights, warrants
or options applicable to one share of Common Stock and of which the denominator
shall be the Conversion Price then in effect. Such adjustment shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such distribution. If at the end of the period
during which warrants, rights or options described in this subsection (c) are
exercisable not all such warrants, rights or options shall have been exercised,
the adjusted Conversion Price shall be immediately readjusted to what it would
have been based on the number of warrants, rights or options actually exercised.


(d) Notwithstanding anything in subsection (b) or (c) of this Section 12.4 to
the contrary, with respect to any rights, warrants or options covered by
subsection (b) or (c) of this Section 12.4, if such rights, warrants or options
are only exercisable upon the occurrence of certain triggering events (including
the occurrence of any date of vesting), then for purposes of this Section 12.4
such rights, warrants or options shall not be deemed


16

--------------------------------------------------------------------------------




issued or distributed, and any adjustment to the Conversion Price required by
subsection (b) or (c) of this Section 12.4 shall not be made until such
triggering events occur and/or such rights, warrants or options become
exercisable.


(e) In case the Company, after the date of this Agreement, shall issue shares of
its Common Stock (excluding those rights, warrants, options, shares of capital
stock or evidences of its Indebtedness or assets referred to in subsection (b)
or (c) to this Section 12.4) at a net price per share less than the Conversion
Price in effect on the date the Company fixes the offering price of such
additional shares, the Conversion Price shall be reduced immediately thereafter
so that it shall equal the price determined by multiplying such Conversion Price
in effect immediately prior thereto by a fraction of which the numerator shall
be the number of shares of Common Stock outstanding immediately prior to the
issuance of such additional shares plus the number of shares of Common Stock
which the aggregate offering price of the total number of shares of Common Stock
so offered would purchase at the Conversion Price then in effect and the
denominator shall be the number of shares of Common Stock that would be
outstanding immediately after the issuance of such additional shares. Such
adjustment shall be made successively whenever such an issuance is made. This
subsection (e) shall not apply to Common Stock issued to any employee, officer
or director of the Company under a bona fide employee or director benefit plan
adopted by the Company or any Subsidiary thereof and approved by the
stockholders of the Company or such Subsidiary, as appropriate.


(f) In any case in which this Section 12.4 shall require that an adjustment be
made immediately following a record date or an effective date, the Company may
elect to defer (but only until five Business Days following the mailing by the
Company to the holders of Notes of the certificate required by subsection (h) of
this Section 12.4) issuing to the holder of any Note converted after such record
date or effective date the shares of Common Stock issuable upon such conversion
over and above the shares of Common Stock issuable upon such conversion on the
basis of the Conversion Price prior to adjustment, and paying to such holder any
amount of cash in lieu of a fractional share.


(g) No adjustment in the Conversion Price shall be required to be made unless
such adjustment would require an increase or decrease of at least one percent
(1%) in such price; provided, however, that any adjustments which by reason of
this subsection (g) are not required to be made shall be carried forward and
taken into account in any subsequent adjustment. All calculations under this
Section 12.4 shall be made to the nearest cent.


(h) Whenever the Conversion Price is adjusted as provided in Section 12.4
herein, the Company will promptly mail to the holders of the Notes, a
certificate of the Company's Treasurer or Chief Financial Officer setting forth
the Conversion Price as so adjusted and a brief statement of facts accounting
for such adjustment.


(i) Irrespective of any adjustment or change in the Conversion Price and the
number of Shares actually purchasable under the Notes, the Notes theretofore and
thereafter issued may continue to express the Conversion Price per Share and the
number of Shares purchasable thereunder as the Conversion Price per Share and
the number of Shares purchasable as expressed upon the Notes when initially
issued.


12.5 Company's Consolidation or Merger. If the Company shall at any time
consolidate or merge with or into another corporation, (a) the Company shall
give at least five (5)


17

--------------------------------------------------------------------------------




days prior written notice to the holders of the Notes of such consolidation or
merger and the terms thereof, and (b) the holder of a Note shall thereafter be
entitled to receive, upon the conversion thereof, the securities or property to
which a holder of the number of Shares then deliverable upon the conversion
thereof would have been entitled upon such consolidation or merger, and the
Company shall take such steps in connection with such consolidation or merger as
may be necessary to assure such holder that the provisions of this Agreement
shall thereafter be applicable, as nearly as reasonably may be in relation to
any securities or property thereafter deliverable upon the conversion of the
Note including, but not limited to, obtaining a written acknowledgment from the
continuing corporation or other appropriate corporation of its obligation to
supply such securities or property upon such conversion. A sale of all or
substantially all the assets of the Company shall be deemed a consolidation or
merger for the foregoing purposes.


12.6 Reserve of Sufficient Shares. The Company will reserve and keep available a
sufficient number of shares of its Common Stock to satisfy the conversion
requirements of all outstanding Notes. The Company will take all such action as
may be necessary to insure that all Shares issued upon conversion of the Notes
will be duly and validly authorized and issued and fully paid and nonassessable.


12.7 Taxes on Conversion. The issuance of certificates for Shares upon the
conversion of Notes shall be made without charge to the holders of Notes
converting such Notes for any issue or stamp tax in respect of the issuance of
such certificates, and such certificates shall be issued in the respective names
of, or in such names as may be directed by, the holders of the Notes converted;
provided, however, that the Company shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issuance and delivery
of any such certificate in a name other than that of the holder of the Note
converted, and the Company shall not be required to issue or deliver such
certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.


12.8 Cancellation of Converted Notes. All Notes which have been converted shall
be cancelled by the Company and no Notes shall be issued in lieu thereof.


12.9 Notice to Holders of Notes. In case at any time:


(a) the Company shall take any action which would require an adjustment in the
Conversion Price pursuant to Section 12.4; or


(b) there shall be any capital reorganization or reclassification of the Common
Stock (other than a change in par value or from par value to no par value or
from no par value to par value of the Common Stock), whether or not such
reorganization or reclassification results in an adjustment in the Conversion
Price, or any consolidation or merger to which the Company and its Subsidiaries
is a party and for which approval of any stockholders of the Company is
required, or any sale or transfer of all or substantially all of the assets of
the Company and its Subsidiaries; or


(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Company;


then, in any one or more of said cases, the Company shall give written notice to
the holders of the Notes, not less than thirty (30) days before any record date
or other date set for definitive action, of


18

--------------------------------------------------------------------------------




the date on which such adjustment, distribution, reorganization,
reclassification, sale, consolidation, merger, dissolution, liquidation or
winding up shall take place, as the case may be. Such notice shall also set
forth such facts as shall indicate the effect of such action (to the extent such
effect may be known at the date of such notice) on the current Conversion Price
and the kind and amount of the Shares and other securities and property
deliverable upon conversion of the Notes. Such notice shall also specify the
date as of which the holders of the Common Stock of record shall be entitled to
exchange their Common Stock for securities or other property deliverable upon
such adjustment, distribution, reorganization, reclassification, sale,
consolidation, merger, dissolution, liquidation or winding up, as the case may
be (on which date, in the event of voluntary or involuntary dissolution,
liquidation or winding up of the Company, the right to convert the Notes into
Shares shall terminate).


Without limiting the obligation of the Company to provide notice to the holders
of Notes or Shares of corporate action hereunder, it is agreed that failure of
the Company to give such notice shall not invalidate such corporate action of
the Company.


XIII. CALL OF NOTES BY THE COMPANY. The Company shall not, directly or
indirectly, call, prepay, redeem, repurchase, convert or otherwise acquire (any
such event referred to herein as a “call”) any Notes or any portion thereof
except as set forth in this Article XIII.


13.1 Optional Conversion or Redemption Upon Call by the Company. (a) The Company
may, at its option, call the Notes, either in whole or in part on a pro-rata
basis as follows:



 
(i)
the Company shall not be permitted to make any such call from the date hereof
through the first anniversary of the date hereof;




 
(ii)
from the first anniversary to the third anniversary of the date hereof, any call
by the Company that results in a redemption or repurchase by the Company of the
Notes for cash (as opposed to a conversion of the Notes to Common Stock at the
Conversion Price, in which case the provisions of this Section 13.1(a)(ii) shall
not apply), shall be at 105% of the original principal amount of the Notes that
are the subject of such call; provided, however, that in the event that the
Holder’s Election is exercised under such circumstance, the conversion shall be
based upon 100% of the original principal amount of Notes to be so converted;




 
(iii)
after the third anniversary of the date hereof, any call by the Company that
results in a redemption or repurchase by the Company of the Notes for cash (as
opposed to a conversion of the Notes to Common Stock at the Conversion Price, in
which case the provisions of this Section 13.1(a)(iii) shall not apply), shall
be at 100% of the original principal amount of the Notes that are the subject of
such call; and




 
(iv)
at any time after the first anniversary of the date hereof, the Company may call
the Notes by requiring the Holders to convert the Notes to the Company’s Common
Stock at the Conversion Price, in which case the Notes shall be valued at 100%
of the original principal amount of Notes to be so converted; provided, however,
with respect to this clause (iv) only, that the Company may call the Notes only
if:

 
19

--------------------------------------------------------------------------------


 
(A) the Closing Price of the Company's Common Stock shall be equal to or in
excess of $7.00 per share for at least 20 trading days during the 30-trading-day
period immediately preceding the Call Notice (as hereinafter defined); and (B)
upon a conversion pursuant to such call, the holders of the Notes shall receive
registered shares of the Company's Common Stock.
 
(b) In the event of a call by the Company to redeem or repurchase the Notes
pursuant to this Section 13.1, the Holders, at their election, may require the
Company to convert their Notes into fully paid and nonassessable shares of the
Company's Common Stock at the Conversion Price (the "Holder's Election").


13.2 Notice of Call. The right of the Company to call any Notes pursuant to
Section 13.1 shall be conditioned upon its giving notice of such call (the "Call
Notice"), by personal delivery, overnight courier, certified mail or by
facsimile, signed by an authorized officer, to the holders of Notes, not less
than fifteen (15) Business Days prior to the date upon which the call is to be
made (the "Call Date"). The Call Notice shall specify (i) the aggregate
principal amount of the Notes to be called and the manner in which such Notes
are called (i.e., repurchase and redemption, or conversion into Shares), (ii)
Call Date, and (iii) the accrued and unpaid interest thereon (to, but not
including, the Call Date). Within ten (10) Business Days after receipt of the
Call Notice by the Holder of a Note, such Holder shall notify the Company, by
personal delivery, overnight courier, certified mail or by facsimile, signed by
the Holder, if it opts to exercise the Holder's Election, (in the event that a
Holder fails to respond to the Call Notice or fails to respond within the time
period or via the means set forth herein, the Holder's Election shall become
void and of no further effect and the Company shall be entitled to call the
Notes as set forth in the Call Notice).


13.3 Partial Call. In the event of a partial call by the Company pursuant to
this Article XIII, the aggregate principal amount of each call of Notes pursuant
to Section 13.1 hereof, shall be allocated among the Notes at the time
outstanding, in proportion, as nearly as practicable, to the respective unpaid
principal amounts of such Notes.


13.4 Surrender of Notes Upon Call. In the event that any Notes shall be
surrendered to the Company upon conversion as provided in this Article XIII,
interest shall cease to accrue upon such Notes so surrendered.


13.5 Section 12 Applicable. For purposes of conversion of the Notes by the
Company pursuant to this Article XIII, the provisions of Sections 12.1 through
12.4 herein, shall be controlling, as if the same shall have been contained in
this Article XIII (except that with respect to Section 12.2, in the event that a
holder shall choose redemption as the Holder's Election (pursuant to Section
13.2 herein), the Company shall make payment to the holder within five (5) days
after the Conversion Date, by bank or certified check or by wire transfer).


XIV. REGISTRATION RIGHTS; RESTRICTIONS ON TRANSFER.


14.1 Notification of Proposed Sale. (a) Unless paragraph (b) of this Section
14.1 is applicable, each holder of a Note by acceptance thereof agrees that it
will notify the Company in writing before offering for sale or selling or
otherwise disposing (provided, that, conversion will not be deemed to be a
disposition) of any Note or the Shares, describing briefly the nature of such
sale or other disposition, and no such sale or other disposition shall be made
unless and until (i) the holder has supplied to the Company, if requested by the
Company within five (5) Business Days after receipt of such notice, an opinion
of counsel for the holder (in-house counsel of a Purchaser


20

--------------------------------------------------------------------------------




shall be deemed to be satisfactory counsel) which counsel shall be reasonably
satisfactory to the Company, to the effect that no registration under the
Securities Act is required with respect to such sale or other disposition (which
opinion may be conditioned upon the transferee's assuming the obligations of a
holder of Notes or Shares under this Section 14.1) or (ii) an appropriate
registration statement with respect to such sale or other disposition of such
Notes or Shares shall have been filed by the Company with the Commission and
declared effective by the Commission.


(b) If the holder of Notes or Shares has obtained an opinion of its own counsel
that the sale of such Notes or Shares may be made without registration under the
Securities Act pursuant to Rule 144, the notification provided in paragraph (a)
need not be given to the Company prior to the proposed sale, provided, that, the
Company shall not be obliged to register on its registry or transfer books any
transfer pursuant to this subsection (b) unless it is satisfied that the
requirements of Rule 144 or any successor thereto have been satisfied.


(c) The Company may endorse on all Notes and on all certificates evidencing
Shares (issued upon conversion of the Notes) an appropriate legend restricting
their transfer except upon compliance with the provisions of paragraph (a)
above, which in the case of the Notes shall be in the terms set out in Exhibit
"B" hereto and in the case of the Shares shall read as follows - "THE SHARES
REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"). THE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, ASSIGNED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THESE
SHARES UNDER THE ACT OR AN OPINION, IF REQUESTED, OF COUNSEL SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT"; provided, that, no
such legend shall be endorsed on any Note or Share certificates which, when
issued, are no longer subject to the restrictions of this Section 14.1, and
provided, further, that if an opinion of satisfactory counsel (in-house counsel
of a Purchaser shall be deemed satisfactory counsel) which opinion shall be
reasonably satisfactory to counsel for the Company concludes that the legend is
no longer necessary, the Company will deliver upon transfer or exchange Notes or
Share certificates without such legends. The legend set forth in this Section
14.1(c) shall be removed and the Company shall issue a certificate without such
legend or any other legend to a Holder if (i) in connection with any sale of
such Shares made pursuant to a registration statement and in accordance with the
prospectus delivery requirements under the Securities Act, (ii) in connection
with a sale, assignment or other transfer, such Holder provides the Company with
an opinion of counsel, in form reasonably acceptable to the Company, to the
effect that such sale, assignment or transfer of such Shares may be made without
registration under the applicable requirements of the Securities Act and the
legend may be removed from such certificate in connection with such sale,
assignment or other transfer, or (iii) such Holder provides the Company with
reasonable assurance that such Shares can be sold, assigned or transferred
pursuant to Rule 144. The Company shall cause its counsel to issue a legal
opinion in customary form to its transfer agent to affect such legend removal
under the circumstances herein described. Following the effective date of any
such registration statement, or at such earlier time as a legend is no longer
required for certain Shares, the Company will no later than ten (10) Business
Days following the delivery by a Purchaser to the Company or the Company’s
transfer agent of a legended certificate representing such Shares, deliver or
cause to be delivered to such Purchaser a certificate representing such shares
that is free from all restrictive and other legends. Following the effective
date and upon the delivery to any Purchaser of any certificate representing
Shares that are free from all restrictive and other legends, such Purchaser
agrees that any sale of such Shares shall be made pursuant to the registration
statement and in accordance with the plan of distribution described therein or
pursuant to an available exemption from the registration requirements of the
Securities Act.
 
21

--------------------------------------------------------------------------------




14.2 Obligation to Register. The Company agrees to use commercially reasonable
efforts to file with the Commission no later than September 30, 2007, a
registration statement for an offering to be made on a continuous or delayed
basis pursuant to Rule 415 under the Securities Act covering all of the Shares.
Such registration statement shall be on Form S-3 under the Securities Act, if
such Form is then available for use by the Company, or another appropriate form
that is available to the Company permitting registration of such Shares for
resale by the holders of Notes or Shares ("Holders") in the manner or manners
reasonably designated by them (including, without limitation, one or more
underwritten offerings). The Company shall not permit any securities to be
offered for sale by the Company to be included in such registration statement.
The Company shall use commercially reasonable efforts to cause such registration
statement to be declared effective pursuant to the Securities Act as promptly as
practicable following the filing thereof, and, subject to applicable laws, rules
and orders, to keep such registration statement continuously effective under the
Securities Act for five years after the Closing date, or such shorter period
ending when there cease to be outstanding any Shares or Notes held by the
Holders. Notwithstanding the foregoing, the Holders acknowledge that in
connection with the Company's contemplated acquisition strategy, the Company may
file a registration statement relating to shares of Common Stock to be issued in
connection with such acquisition. In such event, if the Board of Directors of
the Company reasonably determines that the Company will be filing a registration
statement under the Securities Act in connection with an acquisition, then any
registration statement required to be filed by this Section 14.2 or Section 14.3
hereof may be temporarily delayed at the discretion of the Company's Board of
Directors, and the Shares which would have been otherwise included in such
registration statement shall be included in the Company's registration statement
to be filed in connection with the contemplated acquisition, so that the Company
would not be required to file more than one registration statement in any
consecutive six-month period; provided, however, that the provisions of this
sentence shall not be applicable, and the Company shall not be permitted to
delay the filing of a registration statement registering the Shares, in the
event that the Company proposes, in connection with any such acquisition, to use
a registration statement on Form S-4 or any successor form thereto.


14.3 "Piggyback" and Demand Registration Rights.


(a) “Piggyback” Registration Rights. If at any time after September 30, 2007 and
prior to the maturity of the Notes during which there is no effective
registration statement relating to the Shares, the Company shall, at least
thirty (30) days prior to the filing of any registration statement under the
Securities Act (other than a registration statement on Form S-8 or Form S-4 or
any successor forms) relating to the public offering of its Common Stock by the
Company or any of its security holders, give written notice of such proposed
filing and of the proposed date thereof to the Holders, and if, on or before the
twentieth (20th) day following the date on which such notice is given, the
Company shall receive a written request from the Holders requesting that the
Company include among the securities covered by such registration statement some
or all of the Shares held by or to be held after conversion by such Holder or
Holders, the Company shall include such Shares in such registration statement,
if filed, so as to permit such Shares to be sold or disposed of in the manner
and on the terms of the offering thereof set forth in such request.


(b)  Demand Registration Rights. If at any time after January 1, 2008 during
which there is no effective registration statement relating to the Shares, the
Company shall be requested in writing by the Holders holding at least a majority
of the Shares to effect the registration under the Securities Act of the Shares,
the Company shall, as expeditiously as possible,


22

--------------------------------------------------------------------------------




use commercially reasonable efforts to effect the registration, on a form of
general use under the Securities Act, of all Shares which the Company has been
requested to register. The Company shall not be obligated to cause to become
effective more than one registration statement pursuant to which Shares are
registered under this Section 14.3(b). Notwithstanding the foregoing, if the
Company shall furnish to the Holders requesting a registration under this
Section 14.3(b) a certificate signed by the Chief Executive Officer of the
Company stating that in the good faith judgment of the Board of Directors of the
Company it would be detrimental to the Company and its shareholders for such
registration statement to be filed and it is therefore essential to defer the
filing of such registration statement, the Company shall have the right to defer
taking action with respect to such filing for a period of not more than 90 days
after receipt of the request by the Holders; provided, however, that the Company
may not utilize this right more than once in any 12-month period. In addition,
the Company shall not be obligated to effect, or to take any action to effect,
any registration pursuant to this Section 14.3(b):


(i) During the period starting with the date 30 days prior to the Company’s good
faith estimate of the date of filing of, and ending on a date 120 days after the
effective date of, a registration subject to Section 14.3(a) hereto; provided
that the Company is actively employing in good faith commercially reasonable
efforts to cause such registration statement to be filed and thereafter to
become effective; or


(ii) If the Holders propose to dispose of Shares in the registration statement
that may be immediately registered or that are registered on Form S-3 pursuant
to a request made pursuant to Section 14.2 above.


14.4 Terms and Conditions of Registration. Except as otherwise provided herein,
in connection with any registration statement filed pursuant to Sections 14.2 or
14.3 herein, the following provisions shall apply:


(a) If such registration statement shall be filed pursuant to Section 14.3(a)
hereof and if the managing underwriter advises the Company in writing that the
inclusion in such registration of some or all of the Shares sought to be
registered by the Holder(s) creates a substantial risk that the proceeds or
price per share that will be derived from such registration will be reduced or
that the number of shares to be registered at the insistence of the Holder(s),
plus the number of shares of Common Stock sought to be registered by the Company
and any other stockholders of the Company is too large a number to be reasonably
sold, then, in such event, the number of shares sought to be registered for the
stockholders of the Company shall be reduced, pro rata in proportion to the
number of shares sought to be registered to the number of shares recommended be
sold by the managing underwriter.


(b) If requested by the Holder(s) in connection with a registration statement
filed pursuant to Sections 14.2 or 14.3(b), the Company will enter into an
underwriting agreement with the underwriters for such offering, such agreement
to be reasonably satisfactory in form and substance to the Company, the
Holder(s) and the underwriters, and to contain such representations, warranties
and covenants by the Company and such other terms as are customarily contained
in such agreements used by the managing underwriter, including, without
limitation, restrictions of sales of Common Stock or other securities by the
Company as may be reasonably agreed to between the Company and such
underwriters, and indemnities and rights to contributions to the effect and to
the extent provided in Sections 14.5 and 14.6 hereof. The Holders shall be a
party to any underwriting agreement relating to an underwritten sale of their
Shares and may, at their option, require that any or all of the representations,
warranties and covenants of the Company to or


23

--------------------------------------------------------------------------------




for the benefit of such underwriters, shall also be made to and for the benefit
of the Holders. All representations and warranties of the Holders shall be made
to or for the benefit of the Company.


(c) The Company shall provide a transfer agent and registrar (which may be the
same entity) for the Shares, not later than the effective date of such
registration.


(d) All expenses in connection with the preparation and filing of a registration
statement filed pursuant to Sections 14.2 or 14.3 shall be borne solely by the
Company, except for any transfer taxes payable with respect to the disposition
of such Shares, and any underwriting discounts and selling commissions
applicable solely to such sales of Shares, which shall be paid by the Holders of
the Shares being registered.


(e) The Company shall use commercially reasonable efforts to cause all of the
shares covered by such registration statement to be listed on NASDAQ or such
other exchange as the Shares may then be listed on, on which similar shares are
listed for trading, if the listing of such registered shares is permitted by
such exchange.


(f) Following the effective date of such registration statement, the Company
shall, upon the request of the Holders, forthwith supply such number of
prospectuses (including exhibits thereto and preliminary prospectuses and
amendments and supplements thereto) meeting the requirements of the Securities
Act and such other documents as are referred to in the prospectus as shall be
reasonably requested by the Holders to permit the Holders to make a public
distribution of their Shares.


(g) The Company shall prepare, if necessary, and file such amendments and
supplements to such registration statement filed pursuant to Section 14.2
hereof, as may be necessary to keep such registration statement effective,
subject to applicable laws, rules and orders, for a period of five years after
the Closing date, or such shorter period ending when there cease to be
outstanding any Shares or Notes held by the Holders, and to comply with the
provisions of the Securities Act with respect to the offer and sale or other
disposition of the shares covered by such registration statement during the
period required for distribution of the shares.


(h) The Holders may select the underwriter or under-writers (which shall be of
nationally recognized standing), if any, who are to undertake any offering and
distribution of the Shares to be included in a registration statement filed
under the provisions of Subsection 14.2 or 14.3(b) hereof, subject to the
Company's prior approval of the underwriter, which approval shall not be
unreasonably withheld.


(i) The Company shall use commercially reasonable efforts to register the Shares
covered by any such registration statements filed pursuant to Section 14.2 or
14.3(b) under such securities or Blue Sky laws in addition to those in which the
Company would otherwise sell shares, as the Holders reasonably request, except
that neither the Company nor the Holders shall for any such purpose be required
to execute a general consent to service of process or to qualify to do business
as a foreign corporation in any jurisdiction where it is not so qualified. The
fees and expenses incurred in connection with such registration shall be borne
by the Company.


(j) The Holders shall cooperate fully with the Company and provide the Company
with all information reasonably requested by the Company for inclusion in the
registration statement or as necessary to comply with the Securities Act. The
Company shall cooperate fully with any underwriters selected by the Holders and
counsel to such underwriters, and shall provide


24

--------------------------------------------------------------------------------




reasonable and customary access to the Company's books and records (upon receipt
from such underwriters of customary confidentiality agreements) in order to
facilitate such underwriters' review and examination of the Company in
connection with such underwriting.


(k) The Company shall notify the Holders, at any time after effectiveness when a
prospectus relating thereto is required to be delivered under the Securities Act
within the period mentioned in subdivision (vii) of this Section 14.4, of the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in light of
circumstances then existing (and upon receipt of such notice and until a
supplemented or amended prospectus as set forth below is available, the Holders
shall not offer or sell any securities covered by such registration statement
and shall return all copies of such prospectus to the Company if requested to do
so by it), and at the request of the Holders prepare and furnish the Holders
promptly a reasonable number of copies of a supplement to or an amendment of
such prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing.


(l) The Company shall furnish to the Holders at the time of the disposition of
the Shares, a signed copy of an opinion of the Company's regular in-house or
outside general counsel, or other counsel of the Company's selection reasonably
acceptable to, and which opinion shall be reasonably satisfactory in form and
substance to, the Holders to the effect that: (a) a registration statement
covering such Shares has been filed with the Commission under the Securities Act
and has been made effective by order of the Commission, (b) said registration
statement and prospectus contained therein comply as to form in all material
respects with the requirements of the Securities Act, and nothing has come to
such counsel's attention (after due inquiry) which would cause such counsel to
believe that either said registration statement or such prospectus contains any
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
such prospectus, in light of the circumstances under which they were made) not
misleading, (c) after due inquiry such counsel knows of no legal or governmental
proceedings required to be described in such registration statement or
prospectus which are not described as required, or of any contracts or documents
of a character required to be described in such registration statement or such
prospectus to be filed as an exhibit to such registration statement or to be
incorporated by reference therein which are not described and filed as required
and (d) to such counsel's knowledge, no stop order has been issued by the
Commission suspending the effectiveness of such registration statement; it being
understood that such opinion may contain such qualifications and assumptions as
are customary in the rendering of similar opinions, and that such counsel may
rely, as to all factual matters treated therein, on certificates of the Company
(copies of which shall be delivered to the Holders).


(m) The Company will use its commercially reasonable efforts to comply with the
reporting requirements of Sections 13 and 15(d) of the Exchange Act, to the
extent it shall be required to do so pursuant to such sections, and at all times
while so required shall use its commercially reasonable efforts to comply with
all other public information reporting requirements of the Commission (including
reporting requirements which serve as a condition to utilization of Rule 144
promulgated by the Commission under the Securities Act) from time to time in
effect and relating to the availability of an exemption from the Securities Act
for the sale of any of the Company's Common Stock held by the Holders. The
Company will also cooperate with the Holders in supplying such information and
documentation as may be necessary for the Holders to complete


25

--------------------------------------------------------------------------------




and file any information reporting forms presently or hereafter required by the
Commission as a condition to the availability of an exemption from the
Securities Act for the sale of any Company Common Stock held by the Holders.


14.5 Indemnification.


(i) In the event of the registration of any shares of the Company under the
Securities Act pursuant to the provisions of Sections 14.2 or 14.3, the Company
agrees to indemnify and hold harmless the Holders, each underwriter, broker or
dealer, if any, and their directors, officers and employees, of such Shares, and
each other person, if any, who controls the holders of the Notes or the Shares
(or a permitted assignee thereof), such underwriter, broker or dealer within the
meaning of the Securities Act, from and against any and all losses, claims,
damages or liabilities (or actions in respect thereof), joint or several, to
which the Holders (and as applicable) its directors, officers or employees, or
such underwriter, broker or dealer or controlling person may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in any registration statement under which such shares were registered under the
Securities Act, any preliminary prospectus or final prospectus relating to such
Shares, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any violation by the Company of any rule or regulation under the Securities
Act applicable to the Company or relating to any action or inaction required by
the Company in connection with any such registration and will reimburse the
Holders, each such underwriter, broker or dealer and controlling person, and
their directors, officers or employees, for any legal or other expenses
reasonably incurred by the Holders or such underwriter, broker or dealer or
controlling person in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the Company will not
be liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
such preliminary prospectus, such final prospectus or such amendment or
supplement thereto in reliance upon and in conformity with written information
furnished to the Company by the Holders and as applicable, such Holders'
directors, officers or employees, or such underwriter, broker, dealer or
controlling person for use in the preparation thereof. Such indemnity shall
remain in full effect irrespective of any investigation by any person
indemnified above.


(ii) In the event of the registration of any Shares of the Holders under the
Securities Act for sale pursuant to the provisions of this Agreement, the
Holders agree to indemnify and hold harmless the Company, its directors,
officers and employees, from and against any losses, claims, damages or
liabilities, joint or several, to which the Company, its directors, officers or
employees, may become subject under the Securities Act or other-wise, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any registration statement under which such
Shares were registered under the Securities Act, any preliminary pros-pectus or
final prospectus relating to such Shares, or any amend-ment or supplement
thereto, or arise out of or are based upon omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, which untrue statement or alleged untrue
statement or omission or alleged omission was made therein in reliance upon and
in conformity with written information furnished to the Company by the Holders
for use in the preparation thereof. Such indemnity shall remain in full effect
irrespective of any investigation by any person indemnified above.


26

--------------------------------------------------------------------------------


 
(iii) Promptly after receipt by a person entitled to indemnification under this
Section 14.5 (for purposes of this Section 14.5, an "Indemnified Party") of
notice of the commencement of any action or claim relating to any registration
statement filed under Sections 14.2 or 14.3 or as to which indemnity may be
sought hereunder, such Indemnified Party will, if a claim for indemnification
hereunder in respect thereof is to be made against any other party hereto (for
purposes of this Section 14.5, an "Indemnifying Party"), give written notice to
such Indemnifying Party of the commencement of such action or claim, but the
failure to so notify the Indemnifying Party will not relieve it from any
liability which it may have to any Indemnified Party otherwise than pursuant to
the provisions of this Section 14.5 and shall also not relieve the Indemnifying
Party of its obligations under this Section 14.5, except to the extent that the
Indemnified Party is damaged solely as a result of the failure to give timely
notice. In case any such action is brought against an Indemnified Party, and it
notifies an Indemnifying Party of the commencement thereof, the Indemnifying
Party will be entitled (at its own expense) to participate in and, to the extent
that it may wish, jointly with any other Indemnifying Party similarly notified,
to assume the defense with counsel satisfactory to such Indemnified Party, of
such action and/or to settle such action and, after notice from the Indemnifying
Party to such Indemnified Party of its election so to assume the defense
thereof, the Indemnifying Party will not be liable to such Indemnified Party for
any legal or other expenses subsequently incurred by such Indemnified Party in
connection with the defense thereof, other than the reasonable cost of
investigation; provided, however, that no Indemnifying Party and no Indemnified
Party shall enter into any settlement agreement which would impose any liability
on such other party or parties without the prior written consent of such other
party or parties.


14.6 Contribution. (a) If the indemnification provided for in Section 14.5
hereof is unavailable to the Indemnified Party in respect of any losses, claims,
damages or liabilities referred to herein, then each such Indemnifying Party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such losses, claims, damages
or liabilities (i) as between the Company and the Holders on the one hand and
the underwriters on the other, in such proportion as is appropriate to reflect
the relative benefits received by the Company and the Holders on the one hand
and the underwriters on the other from the offering of the Shares, or if such
allocation is not permitted by applicable law, in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company and the Holders on the one hand and of the underwriters on
the other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations and (ii) as between the Company on the one hand and each Holder
on the other, in such proportion as is appropriate to reflect the relative fault
of the Company and of each Holder in connection with such statements or
omissions, as well as any other relevant equitable considerations.


(b) In no event shall the obligation of any Indemnifying Party to contribute
under this Section 14.6 exceed the amount that such Indemnifying Party would
have been obligated to pay by way of indemnification if the indemnification
provided for under Section 14.5 hereof had been available under the
circumstances.


(c) The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages and liabilities referred to in the next preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 14.6, no Holder or underwriter
shall be required to contribute any amount in excess of the amount by which (i)
in the case of a Holder, the net proceeds received by such Holder from the sale
of Shares or (ii) in the case of an underwriter, the total price at


27

--------------------------------------------------------------------------------




which the Shares purchased by it and distributed to the public were offered to
the public exceeds, in any such case, the amount of any damages that such Holder
or underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.


14.7 Survival. The indemnity and contribution agreements contained in this
Article XIV shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement or any underwriting agreement, (ii) any
investigation made by or on behalf of any Indemnified Party or by or on behalf
of the Company and (iii) the consummation of the sale or successive resales of
the Shares.


XV. REPLACEMENT OF NOTES. Upon receipt of evidence satisfactory to the Company
of the loss, theft, destruction or mutilation of any Note and, in the case of
any such loss, theft, or destruction, upon delivery of a bond of indemnity
satisfactory to the Company (provided that, in the case of any Purchaser, the
written undertaking of such Purchaser to indemnify the Company shall be
satisfactory to the Company) or in the case of any such mutilation, upon
surrender and cancellation of such Note, the Company will issue a new Note of
like tenor as if the lost, stolen, destroyed or mutilated Note were then
surrendered for exchange in lieu of such lost, stolen, destroyed or mutilated
Note.


XVI. AMENDMENT AND WAIVER. Except as set forth in Article V, this Agreement may
be amended (or any provision thereof waived) with the consent of the Company and
the Holders of a majority in aggregate principal amount of the Notes then
outstanding; provided, however, that no such amendment or waiver shall (i)
change the fixed maturity of any Note, the rate or the time of payment of
interest thereon, the principal amount thereof or the circumstances under which
such Note may be called, converted or redeemed without the consent of the
holders of all the Notes then outstanding, (ii) reduce the aforesaid percentage
of Notes, the holders of which are required to consent to any such amendment or
waiver, without the consent of the holders of all the Notes then outstanding or
(iii) increase the percentage of the aggregate principal amount of the Notes
that the holders of which may declare the Notes to be due and payable under
Article XI herein, without the consent of the holders of all of the Notes then
outstanding or (iv) modify the conversion rights or the Conversion Price and
adjustments thereto (as outlined in Articles XII and XIII herein) in any
material respect, without the consent of the holders of all of the Notes then
outstanding or (v) alter the registration rights under Article XIV herein in any
material respect, without the consent of the holders of all of the Notes then
outstanding and all of the Shares outstanding other than Shares which have been
sold in registered public offerings; and provided, further, that no amendment or
waiver of any provision of Article V shall be effective against any holder of
Senior Indebtedness who has not consented thereto. The Company and each holder
of a Note then or thereafter outstanding shall be bound by any amendment or
waiver effected in accordance with the provisions of this Article, whether or
not such Note shall have been marked to indicate such modification, but any Note
issued thereafter shall bear a notation as to any such modification. Promptly
after obtaining the written consent of the holders herein provided, the Company
shall transmit a copy of such modification to all of the holders of the Notes
then outstanding.


XVII. HOME OFFICE PAYMENT. The Company will make payments of principal and
interest by check payable to the order of the holder of any such Notes duly
mailed or delivered to such holder at the address of such holder specified in
Exhibit A, or at such other address as such holder may designate in writing, or
, if requested by any holder of the Notes, by wire transfer to its (or its
nominee's) account at any bank or trust company in the United States of America,


28

--------------------------------------------------------------------------------




notwithstanding any contrary provisions herein or in any Note with respect to
the place of payment. All such payments shall be made in immediately available
funds. The Purchasers agree that, before any such Note is assigned or
transferred, the Purchasers will make or cause to be made a notation thereon of
principal payments previously made thereon and of the date to which interest
thereon has been paid and will notify the Company of the name and address of the
transferee of such Note if such name and address are known to such Purchaser.


XVIII. NOTICES. All notices, requests, consents and other communications
hereunder shall be in writing and shall be deemed to have been made when
delivered by courier or mailed express mail or transmitted by facsimile, e-mail
or other means of electronic transmission:


(a) if to a Purchaser or its nominee, at such Purchaser's address as set forth
in Exhibit A hereto, or at such other address as may have been furnished to the
Company by a Purchaser in writing; or


(b) if to any other holder of a Note, at such address as the payee thereof shall
have designated to the Company by a written notice stating that such holder has
acquired such Note and designating such an address, or at such other address as
may have been furnished to the Company by such holder in writing; or


(c) if to the Company, at 450 Commack Road, Deer Park, New York 11729 (fax
number (631) 254-2320); Attention: W. Gray Hudkins, President and Chief
Executive Officer, or at such other address as may have been furnished to the
Purchasers or other holders of Notes in writing by the Company, with a copy to
Robert L. Lawrence, Esq., Kane Kessler, P.C., 1350 Avenue of the Americas, New
York, New York 10019 (fax number (212) 245-3009).


XIX. ENTIRE AGREEMENT. This Agreement and the Notes embody the entire agreement
and understanding between the Purchasers and the Company and supersede all prior
agreements and understandings relating to the subject matter hereof.


XX. SUCCESSORS AND ASSIGNS. All covenants and agreements in this Agreement
contained by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not.


XXI. HEADINGS. The headings of the articles and sections of this Agreement have
been inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions hereof.


XXII. GOVERNING LAW. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of New York, without
giving effect to its conflict of laws rules.


XXIII. COUNTERPARTS. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures thereto and hereto were upon the same
instrument. Facsimile signatures shall be deemed acceptable and binding.


XXIV. SEVERABILITY. Any provision hereof or of the Notes which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof, and


29

--------------------------------------------------------------------------------




any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.


XXV. DEFINITIONS. The following terms, when used in this Agreement, shall have
the following meanings:


"Affiliate" shall mean any person that controls, is controlled by or is under
common control with the person in question. For purposes hereof, "control" and
the correlative definitions "controlled by" and "under common control with"
shall mean the power and ability to direct the management and affairs of the
person in question, whether through the ownership of voting securities, by
contract or otherwise.


"Agreement" has the meaning set forth in Article I.


"Board" or "Board of Directors" means, with respect to any person which is a
corporation, a joint stock company or a business trust, the board of directors
or other group, however designated, which is charged with legal responsibility
for the management of such person, or any committee of such board of directors
or group, however designated, which is authorized to exercise the power of such
board or group in respect of the matter in question.


"Business Day" means any day other than a Saturday, Sunday or other day on which
banks in the State of New York are legally authorized to close.


"Capital Lease" shall mean a lease of property which is capitalized on the
financial statements of the lessee in accordance with generally accepted
accounting principles.


“Change in Control" of the Company shall be deemed to have occurred in the event
that: (i) individuals who, as of the date hereof, constitute the Board cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Board
shall be considered as though such individual was a member of the Board as of
the date hereof; (ii) the Company shall have been sold by either (A) a sale of
all or substantially all its assets, or (B) a merger or consolidation, other
than any merger or consolidation pursuant to which the Company acquires another
entity, or (C) a tender offer, whether solicited or unsolicited; or (iii) any
party, other than the Company, is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Securities Exchange Act of 1934, as amended), directly
or indirectly, of voting securities of the Company representing more than 50% of
the total voting power of all the then-outstanding voting securities of the
Company.


"Closing" has the meaning set forth in Article III.


"Closing Date" has the meaning set forth in Article III.


"Closing Price" means (i) the last reported sale price as reported on the NASDAQ
Small Cap market or other exchange on which the Common Stock is listed for
trading (or, in case no such sale takes place on such day, the average of the
closing bid and asked prices on the NASDAQ Small Cap market or such exchange),
or (ii) in the absence of any of the foregoing, the fair market value as
determined in good faith by the Board of Directors of the Company (which
determination shall be conclusive).


30

--------------------------------------------------------------------------------




"Commission" means the Securities and Exchange Commission and any other similar
or successor agency of the federal government administering the Securities Act
or the Exchange Act.


"Company" means Langer, Inc., a Delaware, and its successors and assigns.


"Consolidated" or "consolidated", when used with reference to any financial term
in this Agreement, means the aggregate for the Company and its Subsidiaries of
the amounts signified by such term, with intercompany items eliminated and, with
respect to earnings, after eliminating the portion of earnings properly
attributable to minority interests, if any, in the capital of any such person,
other than the parent of such group.


"Conversion Date" has the meaning set forth in Section 12.2.


"Conversion Price" means $4.75 per share, as the same may be adjusted from time
to time in accordance with the terms of this Agreement.


"Notes" has the meaning set forth in Article I.


"Event of Default" has the meaning set forth in Article XI.


"Exchange Act" means the Securities Exchange Act of 1934, as amended.


"generally accepted accounting principles" means, unless otherwise stated,
generally accepted accounting principles in effect from time to time.


"Holders" has the meaning set forth in Section 14.2.


"Holder's Election" has the meaning set forth in Section 13.1.


"Indebtedness" of any person means and includes, without duplication, as of any
date as of which the amount thereof is to be determined, (i) all obligations of
such person to repay money borrowed (including, without limitation, all
debentures payable and drafts accepted representing extensions of credit, all
obligations evidenced by bonds, debentures or other similar instruments and all
obligations upon which interest charges are customarily paid), (ii) the value of
all Capital Leases (as such term is defined in accordance with generally
accepted accounting principles in effect on the date of this Agreement) in
respect of which such person is liable as lessee or as the guarantor of the
lessee, (iii) the principal amount of all monetary obligations which are secured
by any lien or security interest existing on property owned by such person
whether or not the obligations secured thereby shall have been assumed by such
person, (iv) all guaranties of the Indebtedness of any other person and (v) all
amounts from time to time owing to trade creditors arising in the ordinary
course of such person's business.


"NASDAQ" means the National Association of Securities Dealers Automated
Quotation System.


"Notes" has the meaning set forth in Article I.


"Private Placement Memorandum" means that certain private placement memorandum
dated as of December 5, 2006, which is being distributed to selected investors
(including the purchasers under this Note Purchase Agreement) which sets forth
certain information


31

--------------------------------------------------------------------------------




about the Twincraft Acquisition and the offering of the Notes; any reference to
the Private Placement Memorandum includes the attachments thereto.


"Purchaser" has the meaning set forth in Article I.


"Securities Act" means the Securities Act of 1933, as amended.


"Senior Indebtedness" has the meaning set forth in Section 5.7.


"Senior Secured Credit Facility" means the secured credit facility provided or
to be provided to the Company by a senior lender.


"Share" or "Shares" has the meaning set forth in Article I.


"Solvent" shall mean when used with respect to any person that as of the date as
to which the person's solvency is to be measured:



 
(i)
the fair saleable value of its assets is in excess of the total amount of its
liabilities (including contingent liabilities as valued in accordance with
applicable law) as they become absolute and matured;




 
(ii)
it has sufficient capital to conduct its business; and




 
(iii)
it is able to meet its debts as they mature.



"Subsidiary" means any corporation organized under the laws of the United States
or of any state or of the District of Columbia or any foreign jurisdiction of
which (other than directors' qualifying shares required by law) at least a
majority of the shares of each class of the capital stock entitled to vote at
the time as of which any determination is being made, is owned, beneficially and
of record, by the Company or one or more of its Subsidiaries, or both.


"Twincraft Acquisition" means the acquisition of the outstanding capital stock
(the "Twincraft Stock") of Twincraft, Inc., a Vermont corporation ("Twincraft"),
by the Company, pursuant to that certain stock purchase agreement between the
Company and the holders of the Twincraft Stock dated as of November 14, 2006.


[Signature page follows:]
 
32

--------------------------------------------------------------------------------




If the foregoing correctly sets forth our understanding, please (i) sign below
on the enclosed counterpart of this Convertible Subordinated Note Purchase
Agreement, (ii) fill in your name and address, including your facsimile and
e-mail address, on Exhibit A, and (iii) and return the same to the Company along
with your payment for the amount of the Convertible Note you have agreed to
purchase.


Very truly yours,
 
LANGER, INC.
 
 
By: _________________________________
W. Gray Hudkins,
President and Chief Executive Officer
The foregoing Agreement is hereby accepted and agreed to as of the date first
above written:
 
Print Name of Purchaser:
 
____________________________________
 
 
Jurisdiction of Formation (if not a natural person:
 
____________________________________
 
 
Authorized Signature:
 
____________________________________
 
 
Print Name and Title of Authorized Signatory:
 
____________________________________
   

 
33

--------------------------------------------------------------------------------


 
LANGER, INC.
450 Commack Road
Deer Park, New York 11729








as of December 7, 2006
 
 
To the Purchasers set forth on Exhibit A
to the Convertible Subordinated Note Purchase Agreement
 
Dear Sirs/Madams:
 
Reference is hereby made to that certain Convertible Subordinated Note Purchase
Agreement, dated as of December 7, 2006, between the Company and the Purchaser
parties thereto (the “Note Purchase Agreement”). This letter shall serve to
amend the provisions of Section 14.5(ii) as follows: notwithstanding any
provision of Section 14.5(ii) of the Note Purchase Agreement to the contrary,
the Company agrees that the liability of the Holders pursuant to Section
14.5(ii) shall be several and not joint, and that any liability of a Holder
pursuant to Section 14.5(ii) shall be limited to the amount of the net proceeds
received by such Holder upon sale of the Shares of such Holder.
 
In addition, the reference to “(vii)” contained in Section 14.4(k) of the Note
Purchase Agreement shall be revised to be a reference to “(g)”.
 
Except as hereby amended, the provisions of the Note Purchase Agreement are
hereby ratified, approved and confirmed in all respects.
 
 
Very truly yours,
 
LANGER, INC.
 
By:____________________________________
W. Gray Hudkins
President and Chief Executive Officer
 

--------------------------------------------------------------------------------


 